 SUPREJvIECOURTOFTHE STATEOFNEWYORK
 COUNTYOF SUFFOLK


 PATRICIA CUMMINGS,
                                                                    DEMAND FOR
                                                       Plaintiff,   CHANGEOFVENUE

                           - against -
                                                                    IndexNo. 600747/2019
 THE CITY OF NEW YORK; NEW YORK CITY
 DEPARTMENT OF EDUCATION; CITY OF NEW
 YORK OFFICE OF SPECIAL INVESTIGATIONS;
 NYC MAYOR BILL deBLASIO; GIULIA COX;
 COURTOEY WA.RE; BEN CHAPMAN; NEW YORK
 DAILY NEWS; DR. ANDRE PERRY; THE
 HECHINGER          REPORT         a/Tc/a   HECHINGER
 INSTITUTE ON EDUCATION AND THE MEDIA;
 LENARD          LARR.Y           McKE.LVEY           a/k/a
 CHARLAMAGNE THA GOD; WWPR-FM (105.1
MHZ); iHEARTMEDIA; CLEAR CHANNEL
COMMUNICATIONS, INC.; NEW YORK STATE
SENATOR KEVIN S. PARKER; COUNCILMAN
JUMAANE D. WILLIAMS; COUNCILMAN
DANIEL   DROMM;       COALITION   OF
EUDCATIONAL JUSTICE; ANGEL MARTINEZ;
NATASHA CAPERS, and "JOHN DOE AND JANE
DOE #1-100" said names being fictitious, it being the
intent of Plaintiff to designate any and ail individuals,
officers, members; agents, servants; and/or employees
of the aforementioned agencies owing a duty of care to
Plaintiff, individually andjointly and severally

                                                   Defendants.




               PLEASETAKE NOTICE that, pursuant to sections 504(2). 504(3), and 51l(b)
of the Civil Practice Law aiu-i Rules, defendants The City of New York, New York City
Department ofEducation ("DOE"), City ofNew York Office ofSpecial Investigations (--OS]"');

 OSI is not only misnamed in this action, but it is also not a separate suable entity. OSI is the
NewYork City Department ofEducation's Office of Special Investigations and is part ofthe
NYC Mayor Bill de Blasio, Giulia Cox, Courtney Ware, Coimcibnan JumaaneD. Williams,
Councilman Daniel Dromm (together the "City Defendants") demand that the venue for the
above-captioned action be changed from the County ofSuffolk to the County ofNewYork on
thegroimdsthat(I)theDOE,anditsofficers,boardsanddepartments, mustbesuedina county
in which it is situated and the DOE is not sihiated in Suffolk County; (2) The City, and its
officers, boardsanddepartments, must be suedinthecounty inthe city wheretheclaims arose,
orifthey aroseoutsidethecity, thenthe City mustbesuedinNewYork County; (3)theclaims
in this case did not arise in Suffolk County; (4) even if any ofthe claims did arise outside ofthe

City of New York, Suffolk County is still not a proper venue for this action, but New York
County is; (5) the DOE is based in New York County; and (6) Mayor de Blasio and
Councilmembers WillianisandDronunmaintainofficesinNewYorkCounty
Dated:        New York, New York
              February 19, 2019


                                                    ZACHARYW. CARTER
                                                    Corporation Counsel of the
                                                      City ofNew York
                                                    Attorney for City Defendants
                                                    100 Church Street, Room 2-143
                                                    New York, New York 10007-2601
                                                    (212)356-1104



                                            Bv:
                                                                       za J. Ba
                                                                       orporation Counsel




                                              -2-
TO:   THOMAS F. LIOTTI, ESQ
      LawOfficesofThomas F. Liotti, LLC
      Attorney for Plaintiff
      600 Old County Road - Suite 530
      Garden City, New York 1 1530
      (516)794-4700 ,
      (ByNYSCEFandByMail)

ec:   Counsel ofRecord (By NYSCEF)
  IndexNo. 600747/2019

  SUPREMECOURTOFTHESTATEOFNEWYORK I
  COUNTY OFSUFFOLK                                         -     "~- i
 PATRICIA CUMMINGS,

                                                               Plaintiff,

                               - against -

! CITY OF NEW YORK; etaL

                                                     Defendants.

          DEMAND FOR CHANGE OF VENUE

                    ZACHARY W. CARTER
        Corporation Counsel of the City ofNew York
                 Attorney for Respondents
               100 Church Street, Room 2-143
              NewYork, New York 1 0007-2601


                    OfCounsel: Aliza J. Balog
                    Tel:      (212)356-1104




                    Matter No. 2018-080725
S Dueandtimely service is herebyadmitted

 New York, N. Y. ................................................ 2019



 Attorney for.
